DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/3/2021. 
Claims(s) 1-30 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 8/3/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/11/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 line 1 notes “the beam orientation information”, however, “beam orientation information” has not previously been noted.  The Examine suggests changing to “the first beam orientation and the second beam orientation information”, or something similar.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: claim 2 line 1 notes “the beam orientation information”, however, “beam orientation information” has not previously been noted.  The Examine suggests changing to “the first beam orientation and the second beam orientation information”, or something similar.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: claim 11 line 4 notes “side-lope”, which is considered a misspelling.  The Examiner suggests changing to “side-lobe”, or something similar.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: claim 11 line 7 notes “side-lope”, which is considered a misspelling.  The Examiner suggests changing to “side-lobe”, or something similar.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: claim 26 line 5 notes “side-lope”, which is considered a misspelling.  The Examiner suggests changing to “side-lobe”, or something similar.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: claim 26 line 9 notes “side-lope”, which is considered a misspelling.  The Examiner suggests changing to “side-lobe”, or something similar.  Appropriate correction is required.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas of “determining, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node; determining, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node” as noted in lines 2-5 of claim 1 and similarly noted in claims 16, 29 and 30 are considered as being recited with additional elements which integrate the abstract idea into a practical application of “transmitting”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomadam et al. CN 108476073.

As to claim 1:
Gomadam et al. discloses:
A method of wireless communications at a first node, comprising:
determining, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node;
(“For one embodiment, a plurality of predetermined micro-route are stored in the memory 690, and comprises a previous characterization process determination between the sending node 620 and the receiving node 630 micro-routed through routing. micro-routing characteristic by the sending node 620 of the node controller 625, the receiving node 630 of the node controller 635 and/or by central or cloud controller 610 control. For one embodiment, cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630. For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process. For one embodiment, the sending node 620 and the receiving node of the link quality measurement 630 measured by the link quality measurements 638 at the receiving node. For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630, the receiving node obtains the link quality measurement. For one embodiment, central or cloud controller 610 using the link quality measurements to determine and characterize between sending node 620 and receiving node 630-route. the description for determining, characterizing and storing several embodiments of a micro route between the sending node and receiving node.”; Gomadam et al.; p.10, top of page)
(“For at least some embodiments, (single) transmission packet comprising the plurality of training signal. Furthermore, for different training signal embodiment, the sending node 620 transmits a different transmit beam-forming direction of the (single) packet, and the receiving node receiving a different receive beamforming directions (single) different training signal packets. For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction. For one embodiment, control of the receive beam-forming direction of receiving node 630 by including in the packet of information is transmitted to the receiving node 630. That is, for example, includes information of the receive beamforming direction control receiving node 630 to the receiving node 630 receiving the packet header.”; bottom p.10 and top of p.11)
 (where
“cloud controller 610” maps to “first node”,
“cloud controller 610 using the link quality measurements to determine” maps to “wireless communications at”
“For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process.”/”For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction”/”the receiving node receiving a different receive beamforming directions (single) different training signal packets” Maps to “determining, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node”, where “cloud controller 610...determining” maps to “determining, at the first node”, “transmitting beam forming direction” maps to “first beam orientation”, “sending node 620” maps to “for a second node”, “receiving node 630” maps to “third node”, “beamforming directions (single) different training signal packets” maps to “for beam training”

determining, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node;
(where
“For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process.”/”For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction”/”the receiving node receiving a different receive beamforming directions (single) different training signal packets” maps to “determining, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node”, where “cloud controller 610...determining...receiving node 630”/”receiving node 630 for receiving beam forming direction” maps to “determining, at the first node, second beam orientation information for the third node”, “control...receiving beam forming direction”/“the receiving node receiving a different receive beamforming directions (single) different training signal packets” maps to “second beam orientation information for the third node to select one or more of beams for beam training with the second node”, where “control” maps to “select”, “receiving beamforming directions” maps to “second beam orientation information”, “training” maps to “beam training”

transmitting, to the second node, the first beam orientation information; and
(where
“cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630”/” For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630” maps to “transmitting, to the second node, the first beam orientation information”, where “communication, and provides” maps to “transmitting”, “transmitting node 620” maps to “second node”, “for different micro-route...selection of beam directions at the transmitting node 620” maps to “first beam orientation information”

transmitting, to the third node, the second beam orientation information.
(where
“cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630”/” For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630” maps to “transmitting, to the third node, the second beam orientation information”, where “communication, and provides” maps to “transmitting”, “receiving node 630” maps to “third node”, “for different micro-route...selection of beam directions... at the receiving node 630” maps to “second beam orientation information”

Gomadam et al. teaches a cloud server controlling a transmitting node for beam direction, teaches the cloud server controlling a receiving node for beam direction, teaches the cloud server selecting micro-routes for beamforming between the transmitting node and the receiving node for performing beam training between the transmitting node and the receiving node.

As to claim 16:
Gomadam et al. discloses:
An apparatus corresponding to a first node for wireless communication, comprising:
a transceiver;
a memory configured to store instructions; and
at least one processor communicatively coupled with the transceiver and the memory, wherein the at least one processor is configured to:
determine, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node;
(“For one embodiment, a plurality of predetermined micro-route are stored in the memory 690, and comprises a previous characterization process determination between the sending node 620 and the receiving node 630 micro-routed through routing. micro-routing characteristic by the sending node 620 of the node controller 625, the receiving node 630 of the node controller 635 and/or by central or cloud controller 610 control. For one embodiment, cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630. For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process. For one embodiment, the sending node 620 and the receiving node of the link quality measurement 630 measured by the link quality measurements 638 at the receiving node. For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630, the receiving node obtains the link quality measurement. For one embodiment, central or cloud controller 610 using the link quality measurements to determine and characterize between sending node 620 and receiving node 630-route. the description for determining, characterizing and storing several embodiments of a micro route between the sending node and receiving node.”; Gomadam et al.; p.10, top of page)
(“For at least some embodiments, (single) transmission packet comprising the plurality of training signal. Furthermore, for different training signal embodiment, the sending node 620 transmits a different transmit beam-forming direction of the (single) packet, and the receiving node receiving a different receive beamforming directions (single) different training signal packets. For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction. For one embodiment, control of the receive beam-forming direction of receiving node 630 by including in the packet of information is transmitted to the receiving node 630. That is, for example, includes information of the receive beamforming direction control receiving node 630 to the receiving node 630 receiving the packet header.”; bottom p.10 and top of p.11)
(“Embodiments include for use in a wireless communication network using the node. the node comprises a transceiver and a plurality of antennas, a beam former, a processor and a memory of the signal capable of transmitting and receiving at the plurality of antenna beam forming. For one embodiment, a memory for storing program instructions, the program instructions executable by the processor to route by transmitting via a plurality of micro-beam forming and receive beam-forming directions part defined by the node and the receiving node transmitting and receiving IP data packet, and transmitting the IP data packet comprises one or more training signal direction of the transmitting beam forming direction using the different between the node and the receiving node of the current micro-route sent on receiving the feedback from the receiving node. indication is associated with a substitute route of transmission/receive beamforming direction associated with the current micro-routing the supply ratio of a transmission/reception beam-forming direction to better communication link, and sends the node uses beam-forming direction is changed to the substitute route associated with beam-forming direction.”; Gomadam et al.; p.8, middle of page)
 (where
“the node comprises a transceiver and a plurality of antennas, a beam former, a processor and a memory of the signal capable of transmitting and receiving at the plurality of antenna beam forming. For one embodiment, a memory” maps to “a transceiver;
a memory configured to store instructions; and
at least one processor communicatively coupled with the transceiver and the memory, wherein the at least one processor is configured to”

“cloud controller 610” maps to “first node”,
“cloud controller 610 using the link quality measurements to determine” maps to “wireless communications at”
“For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process.”/”For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction”/”the receiving node receiving a different receive beamforming directions (single) different training signal packets” Maps to “determining, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node”, where “cloud controller 610...determining” maps to “determining, at the first node”, “transmitting beam forming direction” maps to “first beam orientation”, “sending node 620” maps to “for a second node”, “receiving node 630” maps to “third node”, “beamforming directions (single) different training signal packets” maps to “for beam training”

determine, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node;
(where
“For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process.”/”For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction”/”the receiving node receiving a different receive beamforming directions (single) different training signal packets” maps to “determining, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node”, where “cloud controller 610...determining...receiving node 630”/”receiving node 630 for receiving beam forming direction” maps to “determining, at the first node, second beam orientation information for the third node”, “control...receiving beam forming direction”/“the receiving node receiving a different receive beamforming directions (single) different training signal packets” maps to “second beam orientation information for the third node to select one or more of beams for beam training with the second node”, where “control” maps to “select”, “receiving beamforming directions” maps to “second beam orientation information”, “training” maps to “beam training”

transmit, to the second node, the first beam orientation information; and
(where
“cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630”/” For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630” maps to “transmitting, to the second node, the first beam orientation information”, where “communication, and provides” maps to “transmitting”, “transmitting node 620” maps to “second node”, “for different micro-route...selection of beam directions at the transmitting node 620” maps to “first beam orientation information”

transmit, to the third node, the second beam orientation information.
(where
“cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630”/” For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630” maps to “transmitting, to the third node, the second beam orientation information”, where “communication, and provides” maps to “transmitting”, “receiving node 630” maps to “third node”, “for different micro-route...selection of beam directions... at the receiving node 630” maps to “second beam orientation information”

Gomadam et al. teaches a cloud server controlling a transmitting node for beam direction, teaches the cloud server controlling a receiving node for beam direction, teaches the cloud server selecting micro-routes for beamforming between the transmitting node and the receiving node for performing beam training between the transmitting node and the receiving node.

As to claim 29:
Gomadam et al. discloses:
An apparatus corresponding to a first node for wireless communication, comprising:
means for determining, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node;
(“For one embodiment, a plurality of predetermined micro-route are stored in the memory 690, and comprises a previous characterization process determination between the sending node 620 and the receiving node 630 micro-routed through routing. micro-routing characteristic by the sending node 620 of the node controller 625, the receiving node 630 of the node controller 635 and/or by central or cloud controller 610 control. For one embodiment, cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630. For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process. For one embodiment, the sending node 620 and the receiving node of the link quality measurement 630 measured by the link quality measurements 638 at the receiving node. For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630, the receiving node obtains the link quality measurement. For one embodiment, central or cloud controller 610 using the link quality measurements to determine and characterize between sending node 620 and receiving node 630-route. the description for determining, characterizing and storing several embodiments of a micro route between the sending node and receiving node.”; Gomadam et al.; p.10, top of page)
(“For at least some embodiments, (single) transmission packet comprising the plurality of training signal. Furthermore, for different training signal embodiment, the sending node 620 transmits a different transmit beam-forming direction of the (single) packet, and the receiving node receiving a different receive beamforming directions (single) different training signal packets. For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction. For one embodiment, control of the receive beam-forming direction of receiving node 630 by including in the packet of information is transmitted to the receiving node 630. That is, for example, includes information of the receive beamforming direction control receiving node 630 to the receiving node 630 receiving the packet header.”; bottom p.10 and top of p.11)
 (where
“cloud controller 610” maps to “first node”,
“cloud controller 610 using the link quality measurements to determine” maps to “wireless communications at”
“For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process.”/”For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction”/”the receiving node receiving a different receive beamforming directions (single) different training signal packets” Maps to “determining, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node”, where “cloud controller 610...determining” maps to “determining, at the first node”, “transmitting beam forming direction” maps to “first beam orientation”, “sending node 620” maps to “for a second node”, “receiving node 630” maps to “third node”, “beamforming directions (single) different training signal packets” maps to “for beam training”

means for determining, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node;
(where
“For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process.”/”For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction”/”the receiving node receiving a different receive beamforming directions (single) different training signal packets” maps to “determining, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node”, where “cloud controller 610...determining...receiving node 630”/”receiving node 630 for receiving beam forming direction” maps to “determining, at the first node, second beam orientation information for the third node”, “control...receiving beam forming direction”/“the receiving node receiving a different receive beamforming directions (single) different training signal packets” maps to “second beam orientation information for the third node to select one or more of beams for beam training with the second node”, where “control” maps to “select”, “receiving beamforming directions” maps to “second beam orientation information”, “training” maps to “beam training”

means for transmitting, to the second node, the first beam orientation information; and
(where
“cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630”/” For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630” maps to “transmitting, to the second node, the first beam orientation information”, where “communication, and provides” maps to “transmitting”, “transmitting node 620” maps to “second node”, “for different micro-route...selection of beam directions at the transmitting node 620” maps to “first beam orientation information”

means for transmitting, to the third node, the second beam orientation information.
(where
“cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630”/” For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630” maps to “transmitting, to the third node, the second beam orientation information”, where “communication, and provides” maps to “transmitting”, “receiving node 630” maps to “third node”, “for different micro-route...selection of beam directions... at the receiving node 630” maps to “second beam orientation information”

Gomadam et al. teaches a cloud server controlling a transmitting node for beam direction, teaches the cloud server controlling a receiving node for beam direction, teaches the cloud server selecting micro-routes for beamforming between the transmitting node and the receiving node for performing beam training between the transmitting node and the receiving node.

As to claim 30:
Gomadam et al. discloses:
A non-transitory computer-readable medium storing computer code executable by a processor of a first node for wireless communications comprising code for determining, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node;
(“For one embodiment, a plurality of predetermined micro-route are stored in the memory 690, and comprises a previous characterization process determination between the sending node 620 and the receiving node 630 micro-routed through routing. micro-routing characteristic by the sending node 620 of the node controller 625, the receiving node 630 of the node controller 635 and/or by central or cloud controller 610 control. For one embodiment, cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630. For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process. For one embodiment, the sending node 620 and the receiving node of the link quality measurement 630 measured by the link quality measurements 638 at the receiving node. For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630, the receiving node obtains the link quality measurement. For one embodiment, central or cloud controller 610 using the link quality measurements to determine and characterize between sending node 620 and receiving node 630-route. the description for determining, characterizing and storing several embodiments of a micro route between the sending node and receiving node.”; Gomadam et al.; p.10, top of page)
(“For at least some embodiments, (single) transmission packet comprising the plurality of training signal. Furthermore, for different training signal embodiment, the sending node 620 transmits a different transmit beam-forming direction of the (single) packet, and the receiving node receiving a different receive beamforming directions (single) different training signal packets. For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction. For one embodiment, control of the receive beam-forming direction of receiving node 630 by including in the packet of information is transmitted to the receiving node 630. That is, for example, includes information of the receive beamforming direction control receiving node 630 to the receiving node 630 receiving the packet header.”; bottom p.10 and top of p.11)
 (where
“cloud controller 610” maps to “first node”,
“cloud controller 610 using the link quality measurements to determine” maps to “wireless communications at”
“For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process.”/”For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction”/”the receiving node receiving a different receive beamforming directions (single) different training signal packets” Maps to “determining, at the first node, first beam orientation information for a second node to select one or more beams for beam training with a third node”, where “cloud controller 610...determining” maps to “determining, at the first node”, “transmitting beam forming direction” maps to “first beam orientation”, “sending node 620” maps to “for a second node”, “receiving node 630” maps to “third node”, “beamforming directions (single) different training signal packets” maps to “for beam training”

determining, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node;
(where
“For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process.”/”For one embodiment, cloud controller 610 to the sending node and the receiving node including the control of the transmission packet of the plurality of training signal, and further control the sending node 620 transmitting beam forming direction and the receiving node 630 for receiving beam forming direction”/”the receiving node receiving a different receive beamforming directions (single) different training signal packets” maps to “determining, at the first node, second beam orientation information for the third node to select one or more of beams for beam training with the second node”, where “cloud controller 610...determining...receiving node 630”/”receiving node 630 for receiving beam forming direction” maps to “determining, at the first node, second beam orientation information for the third node”, “control...receiving beam forming direction”/“the receiving node receiving a different receive beamforming directions (single) different training signal packets” maps to “second beam orientation information for the third node to select one or more of beams for beam training with the second node”, where “control” maps to “select”, “receiving beamforming directions” maps to “second beam orientation information”, “training” maps to “beam training”

transmitting, to the second node, the first beam orientation information; and
(where
“cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630”/” For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630” maps to “transmitting, to the second node, the first beam orientation information”, where “communication, and provides” maps to “transmitting”, “transmitting node 620” maps to “second node”, “for different micro-route...selection of beam directions at the transmitting node 620” maps to “first beam orientation information”

transmitting, to the third node, the second beam orientation information.
(where
“cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630”/” For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630” maps to “transmitting, to the third node, the second beam orientation information”, where “communication, and provides” maps to “transmitting”, “receiving node 630” maps to “third node”, “for different micro-route...selection of beam directions... at the receiving node 630” maps to “second beam orientation information”

Gomadam et al. teaches a cloud server controlling a transmitting node for beam direction, teaches the cloud server controlling a receiving node for beam direction, teaches the cloud server selecting micro-routes for beamforming between the transmitting node and the receiving node for performing beam training between the transmitting node and the receiving node.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Yang et al. US 20190268939.

As to claim 2:
Gomadam et al. discloses:
wherein the beam orientation information includes at least one of:
...and a beam direction, or
....
(“For one embodiment, a plurality of predetermined micro-route are stored in the memory 690, and comprises a previous characterization process determination between the sending node 620 and the receiving node 630 micro-routed through routing. micro-routing characteristic by the sending node 620 of the node controller 625, the receiving node 630 of the node controller 635 and/or by central or cloud controller 610 control. For one embodiment, cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630. For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process. For one embodiment, the sending node 620 and the receiving node of the link quality measurement 630 measured by the link quality measurements 638 at the receiving node. For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630, the receiving node obtains the link quality measurement. For one embodiment, central or cloud controller 610 using the link quality measurements to determine and characterize between sending node 620 and receiving node 630-route. the description for determining, characterizing and storing several embodiments of a micro route between the sending node and receiving node.”; Gomadam et al.; p.10, top of page)
      	
Gomadam et al. as described above does not explicitly teach:
a beam shape
the beam shape and the beam direction relative to a beam associated with a reference signal

However, Yang et al. further teaches a beam width/reference signal capability which includes:
a beam shape
the beam shape and the beam direction relative to a beam associated with a reference signal
(“Through this embodiment, the transmission node transmits the signal in a certain format in the information transmission. The format of signal transmission may include n information fields. Information in the n information fields may have the same function or meaning, or different function or meanings. The value of n may be determined in advance or determined by information carried in the signal. Each information field may include m different indication manners, and the specific signal format is shown in FIGS. 11 and 12.”; Yang et al.; 0502)
(“In this embodiment, the signal may include at least one of: a head, a transmission duration, an operator identifier, a device identifier, a sector identifier, a training sequence identifier, a beam direction, a signal or beam sending direction, a signal or a beam arriving direction, verification information, an indication identifier, a channel state identifier, data, a multiplexing indication, frequency domain information, a power, MCS, a LBT type and interference measurement information. As shown in FIG. 13, the signal carries head information, the transmission duration, the operator identifier, the beam direction, a signal state identifier and the verification information.”; Yang et al.; 0503)
(“For the signal format shown in FIG. 13, if the signal is sent by the base station to the terminal, the head information includes the cell identifier or the base station identifier. The terminal receiving the signal first determines whether the information is sent by its own cell. In response to determining that the information is sent by its own cell, the UE may parse the content of the signal, and may learn the channel being idle, the occupation time, the beam sending direction, the beam arriving direction and the beam width....”; Yang et al.; 0504)
(“The specific signal may be at least one of: a reference signal, an identification signal and a pattern signal. The reference signal may be an existing uplink reference signal, an existing downlink reference signal, a new designed uplink reference signal or a new designed downlink reference signal.”; Yang et al.; 0511)
(“For multiplexing between base stations of different systems, through information interaction through an X2 interface between the base stations, the base station may acquire information whether multiplexing between base stations of different systems can be performed. For example, for implementing the multiplexing of at least one of the time domain, the frequency domain and the spatial domain between sites of the different systems, the followings may be interacted through the X2 interface: a predefined signal, information or channel, frequency domain resource information, a transmission duration on a time domain, and at least one of a sending direction of a beam, a beam width”; Yang et al.; 0515)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam width/reference signal capability of Yang et al. into Gomadam et al. By modifying the transmit/receive nodes of Gomadam et al. to include the beam width/reference signal capability as taught by the base station/UE of Yang et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved efficiency/performance (Yang et al.; 0004) are achieved.

As to claim 3:
Gomadam et al. discloses:
wherein the second node corresponds to a ...and the third node corresponds to a..., and wherein the first beam orientation information indicates ...and the beam direction from the ... to the ... and indicates to the ... a beam selection for beam training with the ..., and the second beam orientation information indicates ... and the beam direction from the ... to the ... and indicates to the UE another beam selection scheme for beam training with the gNB. 
(“For one embodiment, a plurality of predetermined micro-route are stored in the memory 690, and comprises a previous characterization process determination between the sending node 620 and the receiving node 630 micro-routed through routing. micro-routing characteristic by the sending node 620 of the node controller 625, the receiving node 630 of the node controller 635 and/or by central or cloud controller 610 control. For one embodiment, cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630. For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process. For one embodiment, the sending node 620 and the receiving node of the link quality measurement 630 measured by the link quality measurements 638 at the receiving node. For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630, the receiving node obtains the link quality measurement. For one embodiment, central or cloud controller 610 using the link quality measurements to determine and characterize between sending node 620 and receiving node 630-route. the description for determining, characterizing and storing several embodiments of a micro route between the sending node and receiving node.”; Gomadam et al.; p.10, top of page)
(“In one embodiment according to the invention, a method comprises performing a wireless communication between a first node and a second node over a wireless link formed by at least one micro-routing, determining at least one route condition, and after the determination condition based on the degree of correlation between at least one-route and the at least one other micro-routing, selecting at least one other micro-route used for communication between the first node and the second node.”; Gomadam et al.; p.23, bottom of page)
      	
Gomadam et al. as described above does not explicitly teach:
gNB
user equipment (UE)
the beam shape

However, Yang et al. further teaches a beam width/base station/terminal/5G capability which includes:
gNB
user equipment (UE)
the beam shape
 (“Through this embodiment, the transmission node transmits the signal in a certain format in the information transmission. The format of signal transmission may include n information fields. Information in the n information fields may have the same function or meaning, or different function or meanings. The value of n may be determined in advance or determined by information carried in the signal. Each information field may include m different indication manners, and the specific signal format is shown in FIGS. 11 and 12.”; Yang et al.; 0502)
(“In this embodiment, the signal may include at least one of: a head, a transmission duration, an operator identifier, a device identifier, a sector identifier, a training sequence identifier, a beam direction, a signal or beam sending direction, a signal or a beam arriving direction, verification information, an indication identifier, a channel state identifier, data, a multiplexing indication, frequency domain information, a power, MCS, a LBT type and interference measurement information. As shown in FIG. 13, the signal carries head information, the transmission duration, the operator identifier, the beam direction, a signal state identifier and the verification information.”; Yang et al.; 0503)
(“For the signal format shown in FIG. 13, if the signal is sent by the base station to the terminal, the head information includes the cell identifier or the base station identifier. The terminal receiving the signal first determines whether the information is sent by its own cell. In response to determining that the information is sent by its own cell, the UE may parse the content of the signal, and may learn the channel being idle, the occupation time, the beam sending direction, the beam arriving direction and the beam width....”; Yang et al.; 0504)
(“The specific signal may be at least one of: a reference signal, an identification signal and a pattern signal. The reference signal may be an existing uplink reference signal, an existing downlink reference signal, a new designed uplink reference signal or a new designed downlink reference signal.”; Yang et al.; 0511)
(“For multiplexing between base stations of different systems, through information interaction through an X2 interface between the base stations, the base station may acquire information whether multiplexing between base stations of different systems can be performed. For example, for implementing the multiplexing of at least one of the time domain, the frequency domain and the spatial domain between sites of the different systems, the followings may be interacted through the X2 interface: a predefined signal, information or channel, frequency domain resource information, a transmission duration on a time domain, and at least one of a sending direction of a beam, a beam width”; Yang et al.; 0515)
(“A channel access manner applicable to a new scenario is designed for bandwidths and characteristics corresponding to at least one of different scenarios and various scenarios in 5G The scenarios may be the high frequency scenario or the low frequency scenario. In the scenarios, there are three different traffic, such as eMBB, mMTC and URLLC.”; Yang et al.; 0518)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam width/base station/terminal/5G capability of Yang et al. into Gomadam et al. By modifying the transmit/receive nodes of Gomadam et al. to include the beam width/base station/terminal/5G capability as taught by the base station/UE of Yang et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved efficiency/performance (Yang et al.; 0004) are achieved.

As to claim 17:
Gomadam et al. discloses:
wherein the beam orientation information includes at least one of:
...and a beam direction, or
....
(“For one embodiment, a plurality of predetermined micro-route are stored in the memory 690, and comprises a previous characterization process determination between the sending node 620 and the receiving node 630 micro-routed through routing. micro-routing characteristic by the sending node 620 of the node controller 625, the receiving node 630 of the node controller 635 and/or by central or cloud controller 610 control. For one embodiment, cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630. For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process. For one embodiment, the sending node 620 and the receiving node of the link quality measurement 630 measured by the link quality measurements 638 at the receiving node. For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630, the receiving node obtains the link quality measurement. For one embodiment, central or cloud controller 610 using the link quality measurements to determine and characterize between sending node 620 and receiving node 630-route. the description for determining, characterizing and storing several embodiments of a micro route between the sending node and receiving node.”; Gomadam et al.; p.10, top of page)
      	
Gomadam et al. as described above does not explicitly teach:
a beam shape
the beam shape and the beam direction relative to a beam associated with a reference signal

However, Yang et al. further teaches a beam width/reference signal capability which includes:
a beam shape
the beam shape and the beam direction relative to a beam associated with a reference signal
(“Through this embodiment, the transmission node transmits the signal in a certain format in the information transmission. The format of signal transmission may include n information fields. Information in the n information fields may have the same function or meaning, or different function or meanings. The value of n may be determined in advance or determined by information carried in the signal. Each information field may include m different indication manners, and the specific signal format is shown in FIGS. 11 and 12.”; Yang et al.; 0502)
(“In this embodiment, the signal may include at least one of: a head, a transmission duration, an operator identifier, a device identifier, a sector identifier, a training sequence identifier, a beam direction, a signal or beam sending direction, a signal or a beam arriving direction, verification information, an indication identifier, a channel state identifier, data, a multiplexing indication, frequency domain information, a power, MCS, a LBT type and interference measurement information. As shown in FIG. 13, the signal carries head information, the transmission duration, the operator identifier, the beam direction, a signal state identifier and the verification information.”; Yang et al.; 0503)
(“For the signal format shown in FIG. 13, if the signal is sent by the base station to the terminal, the head information includes the cell identifier or the base station identifier. The terminal receiving the signal first determines whether the information is sent by its own cell. In response to determining that the information is sent by its own cell, the UE may parse the content of the signal, and may learn the channel being idle, the occupation time, the beam sending direction, the beam arriving direction and the beam width....”; Yang et al.; 0504)
(“The specific signal may be at least one of: a reference signal, an identification signal and a pattern signal. The reference signal may be an existing uplink reference signal, an existing downlink reference signal, a new designed uplink reference signal or a new designed downlink reference signal.”; Yang et al.; 0511)
(“For multiplexing between base stations of different systems, through information interaction through an X2 interface between the base stations, the base station may acquire information whether multiplexing between base stations of different systems can be performed. For example, for implementing the multiplexing of at least one of the time domain, the frequency domain and the spatial domain between sites of the different systems, the followings may be interacted through the X2 interface: a predefined signal, information or channel, frequency domain resource information, a transmission duration on a time domain, and at least one of a sending direction of a beam, a beam width”; Yang et al.; 0515)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam width/reference signal capability of Yang et al. into Gomadam et al. By modifying the transmit/receive nodes of Gomadam et al. to include the beam width/reference signal capability as taught by the base station/UE of Yang et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved efficiency/performance (Yang et al.; 0004) are achieved.

As to claim 18:
Gomadam et al. discloses:
wherein the second node corresponds to a ...and the third node corresponds to a..., and wherein the first beam orientation information indicates ...and the beam direction from the ... to the ... and indicates to the ... a beam selection for beam training with the ..., and the second beam orientation information indicates ... and the beam direction from the ... to the ... and indicates to the UE another beam selection scheme for beam training with the gNB. 
(“For one embodiment, a plurality of predetermined micro-route are stored in the memory 690, and comprises a previous characterization process determination between the sending node 620 and the receiving node 630 micro-routed through routing. micro-routing characteristic by the sending node 620 of the node controller 625, the receiving node 630 of the node controller 635 and/or by central or cloud controller 610 control. For one embodiment, cloud controller 610 and the sending node 620 and the receiving node 630 communication, and provides at least some control the operation of sending node 620 and receiving node 630. For at least some embodiments, central or cloud controller 610 and/or in micro-route determining characterization control sending node 620 and a receiving node 630 in the process. For one embodiment, the sending node 620 and the receiving node of the link quality measurement 630 measured by the link quality measurements 638 at the receiving node. For at least some embodiments, for different micro-route according to the control by the selection of beam directions at the transmitting node 620 and the receiving node 630, the receiving node obtains the link quality measurement. For one embodiment, central or cloud controller 610 using the link quality measurements to determine and characterize between sending node 620 and receiving node 630-route. the description for determining, characterizing and storing several embodiments of a micro route between the sending node and receiving node.”; Gomadam et al.; p.10, top of page)
(“In one embodiment according to the invention, a method comprises performing a wireless communication between a first node and a second node over a wireless link formed by at least one micro-routing, determining at least one route condition, and after the determination condition based on the degree of correlation between at least one-route and the at least one other micro-routing, selecting at least one other micro-route used for communication between the first node and the second node.”; Gomadam et al.; p.23, bottom of page)
      	
Gomadam et al. as described above does not explicitly teach:
gNB
user equipment (UE)
the beam shape

However, Yang et al. further teaches a beam width/base station/terminal/5G capability which includes:
gNB
user equipment (UE)
the beam shape
 (“Through this embodiment, the transmission node transmits the signal in a certain format in the information transmission. The format of signal transmission may include n information fields. Information in the n information fields may have the same function or meaning, or different function or meanings. The value of n may be determined in advance or determined by information carried in the signal. Each information field may include m different indication manners, and the specific signal format is shown in FIGS. 11 and 12.”; Yang et al.; 0502)
(“In this embodiment, the signal may include at least one of: a head, a transmission duration, an operator identifier, a device identifier, a sector identifier, a training sequence identifier, a beam direction, a signal or beam sending direction, a signal or a beam arriving direction, verification information, an indication identifier, a channel state identifier, data, a multiplexing indication, frequency domain information, a power, MCS, a LBT type and interference measurement information. As shown in FIG. 13, the signal carries head information, the transmission duration, the operator identifier, the beam direction, a signal state identifier and the verification information.”; Yang et al.; 0503)
(“For the signal format shown in FIG. 13, if the signal is sent by the base station to the terminal, the head information includes the cell identifier or the base station identifier. The terminal receiving the signal first determines whether the information is sent by its own cell. In response to determining that the information is sent by its own cell, the UE may parse the content of the signal, and may learn the channel being idle, the occupation time, the beam sending direction, the beam arriving direction and the beam width....”; Yang et al.; 0504)
(“The specific signal may be at least one of: a reference signal, an identification signal and a pattern signal. The reference signal may be an existing uplink reference signal, an existing downlink reference signal, a new designed uplink reference signal or a new designed downlink reference signal.”; Yang et al.; 0511)
(“For multiplexing between base stations of different systems, through information interaction through an X2 interface between the base stations, the base station may acquire information whether multiplexing between base stations of different systems can be performed. For example, for implementing the multiplexing of at least one of the time domain, the frequency domain and the spatial domain between sites of the different systems, the followings may be interacted through the X2 interface: a predefined signal, information or channel, frequency domain resource information, a transmission duration on a time domain, and at least one of a sending direction of a beam, a beam width”; Yang et al.; 0515)
(“A channel access manner applicable to a new scenario is designed for bandwidths and characteristics corresponding to at least one of different scenarios and various scenarios in 5G The scenarios may be the high frequency scenario or the low frequency scenario. In the scenarios, there are three different traffic, such as eMBB, mMTC and URLLC.”; Yang et al.; 0518)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam width/base station/terminal/5G capability of Yang et al. into Gomadam et al. By modifying the transmit/receive nodes of Gomadam et al. to include the beam width/base station/terminal/5G capability as taught by the base station/UE of Yang et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved efficiency/performance (Yang et al.; 0004) are achieved.

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Yang et al. US 20190268939 and in further view of Kim et al. US 20180159603.

As to claim 4:      	
Gomadam et al. as described above does not explicitly teach:
wherein the second node corresponds to a first UE and the third node corresponds to a second UE, and wherein the first beam orientation information indicates the beam shape and the beam direction from the first UE to the second UE and indicates to the first UE a beam selection for beam training with the second UE, and the second beam orientation information indicates the beam shape and the beam direction from the second UE to the first UE and indicates to the second VE another beam selection scheme for beam training with the first UE.

However, Yang et al. further teaches a D2D capability which includes:
wherein the second node corresponds to a first UE and the third node corresponds to a second UE
(“For multiplexing between terminals of different systems, at least one of the time domain information interaction, the frequency domain information interaction and the spatial domain information interaction between terminals of different systems may be implemented by technologies between Internet of Things or terminals such as D2D, V2V and V2X, such that the multiplexing object is achieved. The interacted information is with a base station side.”; Yang et al.; 0526)
(“In order to overcome this problem, beam resolution may be enhanced as in an example of FIG. 7(b). As a method for enhancing beam resolution, increase in codebook size may be considered. However, as described above, in a legacy LTE system, since a UE determines a precoder based on channel information measured by the UE and feedback the precoder in the form of PMI, when beam resolution is enhanced for fine tuning of a beam direction, a codebook size may be increased, and accordingly, the amount of information for feedback may be increased.”; Kim et al.; 0110)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the D2D capability of Yang et al. into Gomadam et al. By modifying the transmit/receive nodes of Gomadam et al. to include the D2D capability as taught by the UE of Yang et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved efficiency/performance (Yang et al.; 0004) are achieved.

However, Kim et al. further teaches a broad beam/beam direction capability which includes:
wherein the first beam orientation information indicates the beam shape and the beam direction from the first UE to the second UE and indicates to the first UE a beam selection for beam training with the second UE, and the second beam orientation information indicates the beam shape and the beam direction from the second UE to the first UE and indicates to the second VE another beam selection scheme for beam training with the first UE.
	(“In Method 2-B according to the present invention, a specific (or “representative”) UE or some UEs may notify each UE in a group of broad beam information. In order to notify the UE group of the broad beam information, a specific UE or some UEs may use the following method. [0129] A base station may notify only specific UE(s) among UEs belonging to a similar broad beam direction of broad beam information via signaling, and the UE(s) that receive the beam direction information may transmit corresponding information to the remaining UE(s) via a communication between UEs (e.g. a direct communication between UEs or a device-to-device (D2D) communication). For example, in case that the base station transmits a signal including the broad beam information to a specific UE or some UEs in the UE group, the UE that receives the signal may transmit the broad beam information to the remaining UE(s) in the UE group via communication between UEs. [0130] When a specific UE feedbacks preferred broad beam information to the base station, neighboring UEs or other UEs belonging to a group may overhear the corresponding information.”; Kim et al.; 0128)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the broad beam/beam direction capability of Yang et al. into Gomadam et al. By modifying the transmit/receive nodes of Gomadam et al. to include the broad beam/beam direction capability as taught by the UE of Yang et al., the benefits of reduced overhead (Kim et al.; 0117) are achieved.

As to claim 19:      	
Gomadam et al. as described above does not explicitly teach:
wherein the second node corresponds to a first UE and the third node corresponds to a second UE, and wherein the first beam orientation information indicates the beam shape and the beam direction from the first UE to the second UE and indicates to the first UE a beam selection for beam training with the second UE, and the second beam orientation information indicates the beam shape and the beam direction from the second UE to the first UE and indicates to the second VE another beam selection scheme for beam training with the first UE.

However, Yang et al. further teaches a D2D capability which includes:
wherein the second node corresponds to a first UE and the third node corresponds to a second UE
(“For multiplexing between terminals of different systems, at least one of the time domain information interaction, the frequency domain information interaction and the spatial domain information interaction between terminals of different systems may be implemented by technologies between Internet of Things or terminals such as D2D, V2V and V2X, such that the multiplexing object is achieved. The interacted information is with a base station side.”; Yang et al.; 0526)
(“In order to overcome this problem, beam resolution may be enhanced as in an example of FIG. 7(b). As a method for enhancing beam resolution, increase in codebook size may be considered. However, as described above, in a legacy LTE system, since a UE determines a precoder based on channel information measured by the UE and feedback the precoder in the form of PMI, when beam resolution is enhanced for fine tuning of a beam direction, a codebook size may be increased, and accordingly, the amount of information for feedback may be increased.”; Kim et al.; 0110)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the D2D capability of Yang et al. into Gomadam et al. By modifying the transmit/receive nodes of Gomadam et al. to include the D2D capability as taught by the UE of Yang et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved efficiency/performance (Yang et al.; 0004) are achieved.

However, Kim et al. further teaches a broad beam/beam direction capability which includes:
wherein the first beam orientation information indicates the beam shape and the beam direction from the first UE to the second UE and indicates to the first UE a beam selection for beam training with the second UE, and the second beam orientation information indicates the beam shape and the beam direction from the second UE to the first UE and indicates to the second VE another beam selection scheme for beam training with the first UE.
	(“In Method 2-B according to the present invention, a specific (or “representative”) UE or some UEs may notify each UE in a group of broad beam information. In order to notify the UE group of the broad beam information, a specific UE or some UEs may use the following method. [0129] A base station may notify only specific UE(s) among UEs belonging to a similar broad beam direction of broad beam information via signaling, and the UE(s) that receive the beam direction information may transmit corresponding information to the remaining UE(s) via a communication between UEs (e.g. a direct communication between UEs or a device-to-device (D2D) communication). For example, in case that the base station transmits a signal including the broad beam information to a specific UE or some UEs in the UE group, the UE that receives the signal may transmit the broad beam information to the remaining UE(s) in the UE group via communication between UEs. [0130] When a specific UE feedbacks preferred broad beam information to the base station, neighboring UEs or other UEs belonging to a group may overhear the corresponding information.”; Kim et al.; 0128)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the broad beam/beam direction capability of Yang et al. into Gomadam et al. By modifying the transmit/receive nodes of Gomadam et al. to include the broad beam/beam direction capability as taught by the UE of Yang et al., the benefits of reduced overhead (Kim et al.; 0117) are achieved.

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Yang et al. US 20190268939 and in further view of Abedini et al. US 20190306829.

As to claim 5:      	
Gomadam et al. as described above does not explicitly teach:
determining the beam direction, wherein determining the beam direction includes:
receiving location information of the second node and the third node; and
identifying, based on the location information, the beam direction as an absolute beam direction corresponding to a defined angular direction irrespective of a current beam of the second node or the third node, or a relative beam direction to the current beam of the second node or the third node.

However, Abedini et al. further teaches a location/absolute/relative capability which includes:
determining the beam direction, wherein determining the beam direction includes:
receiving location information of the second node and the third node; and
identifying, based on the location information, the beam direction as an absolute beam direction corresponding to a defined angular direction irrespective of a current beam of the second node or the third node, or a relative beam direction to the current beam of the second node or the third node.
(“As illustrated at 618, the beamforming information may include information regarding a last beamforming direction used in communication between the RAN 504 and the UE 502. The AMF/other RANs may use the last beam direction to select a beam to begin paging the UE based on the last beam direction used by the RAN 504. For example, initial paging may be transmitted in a beam direction based on the last beam direction or a subset of beam directions surrounding the last beam direction. If a response is not received from the UE, then the paging message may be sent to the UE in additional beam directions. If a base station that is transmitting the paging message is at a different location than the last base station used to communicate with the UE (e.g., before the UE entered RRC Idle state), the base station may use a beam that targets a similar location that would have been targeted by the last beam information for the last base station. For example, given a paging base station located directly eastward of the last base station along with beamforming information indicating that the last base station was transmitting eastward to communicate with the UE, the paging base station may page the UE using a beam facing westward. Similar determinations of beamforming information may be performed based on relative locations of the paging base station to the last base station, direction of travel of the UE, known traveling routes, or the like.”; Abedini et al.; 0067)
(“The RAN1 may provide the beamforming information in terms of an absolute angular direction, e.g., a quantized angular direction. Thus, an angular value for the UE, e.g., relative to the RAN1 may be indicated to the core network. The RAN1 may provide the beam information in terms of an absolute direction. Thus, the RAN1 may share information regarding the location of the UE, while served by the RAN1, with the core network in connection with paging assistance information for an idle UE. This location information may include information that is more detailed than the mere presence of the UE within a cell, and may include angle or direction information relative to the RAN1.”; Abedini et al.; 0071)
(“In Example 2, the method of Example 1 further includes the beamforming information comprises at least one of: a last beam direction used by the first RAN to communicate with the UE; beam direction statistics for the UE; information regarding downlink beam measurements or uplink beam measurements for the UE; angular direction information or location information relative to the first RAN; an expected trajectory for the UE; an indication of a recommended beam direction; a UE beam-forming capability; and a UE type indicating whether the UE comprises one of a fixed UE, a mobile UE, a relay UE, or an access UE.”; Abedini et al.; 0129)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the location/absolute/relative capability of Abedini et al. into Gomadam et al. By modifying the processing of Gomadam et al. to include the location/absolute/relative capability as taught by the processing of Abedini et al., the benefits of improved paging (Abedini et al.; 0066) are achieved.

As to claim 20:      	
Gomadam et al. as described above does not explicitly teach:
determining the beam direction, wherein determining the beam direction includes:
receiving location information of the second node and the third node; and
identifying, based on the location information, the beam direction as an absolute beam direction corresponding to a defined angular direction irrespective of a current beam of the second node or the third node, or a relative beam direction to the current beam of the second node or the third node.

However, Abedini et al. further teaches a location/absolute/relative capability which includes:
determining the beam direction, wherein determining the beam direction includes:
receiving location information of the second node and the third node; and
identifying, based on the location information, the beam direction as an absolute beam direction corresponding to a defined angular direction irrespective of a current beam of the second node or the third node, or a relative beam direction to the current beam of the second node or the third node.
(“As illustrated at 618, the beamforming information may include information regarding a last beamforming direction used in communication between the RAN 504 and the UE 502. The AMF/other RANs may use the last beam direction to select a beam to begin paging the UE based on the last beam direction used by the RAN 504. For example, initial paging may be transmitted in a beam direction based on the last beam direction or a subset of beam directions surrounding the last beam direction. If a response is not received from the UE, then the paging message may be sent to the UE in additional beam directions. If a base station that is transmitting the paging message is at a different location than the last base station used to communicate with the UE (e.g., before the UE entered RRC Idle state), the base station may use a beam that targets a similar location that would have been targeted by the last beam information for the last base station. For example, given a paging base station located directly eastward of the last base station along with beamforming information indicating that the last base station was transmitting eastward to communicate with the UE, the paging base station may page the UE using a beam facing westward. Similar determinations of beamforming information may be performed based on relative locations of the paging base station to the last base station, direction of travel of the UE, known traveling routes, or the like.”; Abedini et al.; 0067)
(“The RAN1 may provide the beamforming information in terms of an absolute angular direction, e.g., a quantized angular direction. Thus, an angular value for the UE, e.g., relative to the RAN1 may be indicated to the core network. The RAN1 may provide the beam information in terms of an absolute direction. Thus, the RAN1 may share information regarding the location of the UE, while served by the RAN1, with the core network in connection with paging assistance information for an idle UE. This location information may include information that is more detailed than the mere presence of the UE within a cell, and may include angle or direction information relative to the RAN1.”; Abedini et al.; 0071)
(“In Example 2, the method of Example 1 further includes the beamforming information comprises at least one of: a last beam direction used by the first RAN to communicate with the UE; beam direction statistics for the UE; information regarding downlink beam measurements or uplink beam measurements for the UE; angular direction information or location information relative to the first RAN; an expected trajectory for the UE; an indication of a recommended beam direction; a UE beam-forming capability; and a UE type indicating whether the UE comprises one of a fixed UE, a mobile UE, a relay UE, or an access UE.”; Abedini et al.; 0129)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the location/absolute/relative capability of Abedini et al. into Gomadam et al. By modifying the processing of Gomadam et al. to include the location/absolute/relative capability as taught by the processing of Abedini et al., the benefits of improved paging (Abedini et al.; 0066) are achieved.

Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Yang et al. US 20190268939 and in further view of Abedini et al. US 20190306829 and Garrett et al. US 20110201357.

As to claim 6:      	
Gomadam et al. as described above does not explicitly teach:
wherein the location information is received from a location management function or directly from the second node and the third node, and wherein the location information corresponds to three-dimensional positioning information.

However, Abedini et al. further teaches a location server capability which includes:
wherein the location information is received from a location management function or directly from the second node and the third node, and wherein the location information corresponds to three-dimensional positioning information.
	(“The serving base station 122 may be operable to communicate radio frequency signals with the mobile devices 112-116 using air interface protocols specified in, for example, CDMA, GSM, UMTS, LTE and/or WiMAX radio access networks. The communicated radio signals may comprise data transmissions of various services such as a LBS provided by the mobile core network 130. In this regard, location information such as the location of the serving base station 122 may be required for LBS applications such as location based access control. The location of the serving base station 122 may be provided by the location server 140. In this regard, the location of the serving base station 122 may be determined and/or refined by the location server 140 based on signal strength measurements, corresponding transmitter and/or receiver antenna patterns, and/or mobile orientation information provided by a plurality of mobile devices within the coverage area of the serving base station 122.”; Garrett et al.; 0034)
	(“In step 416, the mobile device 112 may be operable to transmit the determined location of the serving base station 122 and/or the mobile device 112 to the location server 300. In step 418, the location server 300 may be operable to collect location information for the serving base station 122 and mobile devices such as the mobile device 112 from a plurality of mobile devices in a coverage area of the serving base station 122. In step 420, the location server 300 may refine location information for the serving base station 122 and/or the mobile device 112 utilizing the collected locations. For example, the mean or a weighted average of the collected locations for the serving base station 122 may be used as a final location for the serving base station 122. The exemplary steps may end in step 422.”; Garrett et al.; 0068)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the location server capability of Abedini et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the location server capability as taught by the system of Garrett et al., the benefits of improved location accuracy (Garrett et al.; 0072) are achieved.

As to claim 21:      	
Gomadam et al. as described above does not explicitly teach:
wherein the location information is received from a location management function or directly from the second node and the third node, and wherein the location information corresponds to three-dimensional positioning information.

However, Abedini et al. further teaches a location server capability which includes:
wherein the location information is received from a location management function or directly from the second node and the third node, and wherein the location information corresponds to three-dimensional positioning information.
	(“The serving base station 122 may be operable to communicate radio frequency signals with the mobile devices 112-116 using air interface protocols specified in, for example, CDMA, GSM, UMTS, LTE and/or WiMAX radio access networks. The communicated radio signals may comprise data transmissions of various services such as a LBS provided by the mobile core network 130. In this regard, location information such as the location of the serving base station 122 may be required for LBS applications such as location based access control. The location of the serving base station 122 may be provided by the location server 140. In this regard, the location of the serving base station 122 may be determined and/or refined by the location server 140 based on signal strength measurements, corresponding transmitter and/or receiver antenna patterns, and/or mobile orientation information provided by a plurality of mobile devices within the coverage area of the serving base station 122.”; Garrett et al.; 0034)
	(“In step 416, the mobile device 112 may be operable to transmit the determined location of the serving base station 122 and/or the mobile device 112 to the location server 300. In step 418, the location server 300 may be operable to collect location information for the serving base station 122 and mobile devices such as the mobile device 112 from a plurality of mobile devices in a coverage area of the serving base station 122. In step 420, the location server 300 may refine location information for the serving base station 122 and/or the mobile device 112 utilizing the collected locations. For example, the mean or a weighted average of the collected locations for the serving base station 122 may be used as a final location for the serving base station 122. The exemplary steps may end in step 422.”; Garrett et al.; 0068)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the location server capability of Abedini et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the location server capability as taught by the system of Garrett et al., the benefits of improved location accuracy (Garrett et al.; 0072) are achieved.

Claim(s) 7, 8, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Yang et al. US 20190268939 and in further view of Abedini et al. US 20190306829 and Khoryaev et al. US 20220039080.

As to claim 7:      	
Gomadam et al. as described above does not explicitly teach:
wherein identifying the beam direction as the relative beam direction for the first beam orientation information is further based on a two or three dimensional angular difference between an angle from the second node to the first node and an angle from the second node to the third node.

However, Khoryaev et al. further teaches an angle difference/relative capability which includes:
wherein identifying the beam direction as the relative beam direction for the first beam orientation information is further based on a two or three dimensional angular difference between an angle from the second node to the first node and an angle from the second node to the third node.
(“The Transmitters' 622 collocation can be determined via receiver side 602, for example, by analyzing a difference of absolute angles φ.sub.Azimuth1 and φ.sub.Azimuth2 with a threshold as follows: φ.sub.Azimuth 1−φ.sub.Azimuth 2<Threshold, where: φ.sub.Azimuth1 is an angle to the first transmitter, and φ.sub.Azimuth2 is an angle to the second transmitter, and the Threshold can be a proximity of a boundary of an area or subarea, for example.”; Khoryaev et al.; 0146)
(“With respect to the approach including association of geo-location information with spectrum resources, different sets of resources can be assigned to V/V2X 602, 622 such as via communication between an RSU as 622 and a vehicle as 602, for example. Spectrum resources can be designated as time (e.g. time slot index), frequency (e.g. frequency channel or sub-channel index), beam (e.g. codebook pre-coder index or antenna port index), or possibly reference signal index (e.g. cover code or sequence), as well as others described herein. The resources can be associated with absolute or relative geo-location information (e.g. coordinate). In case of relative coordinates, it can be defined with respect to location of an RSU or a location of any other road object.”; Khoryaev et al.; 0110)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the angle difference/relative capability of Khoryaev et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the angle difference/relative capability as taught by the system of Khoryaev et al., the benefits of improved positioning accuracy (Khoryaev et al.; 0150) are achieved.


As to claim 8:      	
Gomadam et al. as described above does not explicitly teach:
wherein identifying the beam direction as the relative beam direction for the first beam orientation information is further based on a two or three dimensional angular difference between an angle from the second node to the first node and an angle from the second node to the third node.

However, Khoryaev et al. further teaches an angle difference/relative capability which includes:
wherein identifying the beam direction as the relative beam direction for the first beam orientation information is further based on a two or three dimensional angular difference between an angle from the second node to the first node and an angle from the second node to the third node.
(“The Transmitters' 622 collocation can be determined via receiver side 602, for example, by analyzing a difference of absolute angles φ.sub.Azimuth1 and φ.sub.Azimuth2 with a threshold as follows: φ.sub.Azimuth 1−φ.sub.Azimuth 2<Threshold, where: φ.sub.Azimuth1 is an angle to the first transmitter, and φ.sub.Azimuth2 is an angle to the second transmitter, and the Threshold can be a proximity of a boundary of an area or subarea, for example.”; Khoryaev et al.; 0146)
(“With respect to the approach including association of geo-location information with spectrum resources, different sets of resources can be assigned to V/V2X 602, 622 such as via communication between an RSU as 622 and a vehicle as 602, for example. Spectrum resources can be designated as time (e.g. time slot index), frequency (e.g. frequency channel or sub-channel index), beam (e.g. codebook pre-coder index or antenna port index), or possibly reference signal index (e.g. cover code or sequence), as well as others described herein. The resources can be associated with absolute or relative geo-location information (e.g. coordinate). In case of relative coordinates, it can be defined with respect to location of an RSU or a location of any other road object.”; Khoryaev et al.; 0110)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the angle difference/relative capability of Khoryaev et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the angle difference/relative capability as taught by the system of Khoryaev et al., the benefits of improved positioning accuracy (Khoryaev et al.; 0150) are achieved.

As to claim 22:      	
Gomadam et al. as described above does not explicitly teach:
wherein identifying the beam direction as the relative beam direction for the first beam orientation information is further based on a two or three dimensional angular difference between an angle from the second node to the first node and an angle from the second node to the third node.

However, Khoryaev et al. further teaches an angle difference/relative capability which includes:
wherein identifying the beam direction as the relative beam direction for the first beam orientation information is further based on a two or three dimensional angular difference between an angle from the second node to the first node and an angle from the second node to the third node.
(“The Transmitters' 622 collocation can be determined via receiver side 602, for example, by analyzing a difference of absolute angles φ.sub.Azimuth1 and φ.sub.Azimuth2 with a threshold as follows: φ.sub.Azimuth 1−φ.sub.Azimuth 2<Threshold, where: φ.sub.Azimuth1 is an angle to the first transmitter, and φ.sub.Azimuth2 is an angle to the second transmitter, and the Threshold can be a proximity of a boundary of an area or subarea, for example.”; Khoryaev et al.; 0146)
(“With respect to the approach including association of geo-location information with spectrum resources, different sets of resources can be assigned to V/V2X 602, 622 such as via communication between an RSU as 622 and a vehicle as 602, for example. Spectrum resources can be designated as time (e.g. time slot index), frequency (e.g. frequency channel or sub-channel index), beam (e.g. codebook pre-coder index or antenna port index), or possibly reference signal index (e.g. cover code or sequence), as well as others described herein. The resources can be associated with absolute or relative geo-location information (e.g. coordinate). In case of relative coordinates, it can be defined with respect to location of an RSU or a location of any other road object.”; Khoryaev et al.; 0110)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the angle difference/relative capability of Khoryaev et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the angle difference/relative capability as taught by the system of Khoryaev et al., the benefits of improved positioning accuracy (Khoryaev et al.; 0150) are achieved.


As to claim 23:      	
Gomadam et al. as described above does not explicitly teach:
wherein identifying the beam direction as the relative beam direction for the first beam orientation information is further based on a two or three dimensional angular difference between an angle from the second node to the first node and an angle from the second node to the third node.

However, Khoryaev et al. further teaches an angle difference/relative capability which includes:
wherein identifying the beam direction as the relative beam direction for the first beam orientation information is further based on a two or three dimensional angular difference between an angle from the second node to the first node and an angle from the second node to the third node.
(“The Transmitters' 622 collocation can be determined via receiver side 602, for example, by analyzing a difference of absolute angles φ.sub.Azimuth1 and φ.sub.Azimuth2 with a threshold as follows: φ.sub.Azimuth 1−φ.sub.Azimuth 2<Threshold, where: φ.sub.Azimuth1 is an angle to the first transmitter, and φ.sub.Azimuth2 is an angle to the second transmitter, and the Threshold can be a proximity of a boundary of an area or subarea, for example.”; Khoryaev et al.; 0146)
(“With respect to the approach including association of geo-location information with spectrum resources, different sets of resources can be assigned to V/V2X 602, 622 such as via communication between an RSU as 622 and a vehicle as 602, for example. Spectrum resources can be designated as time (e.g. time slot index), frequency (e.g. frequency channel or sub-channel index), beam (e.g. codebook pre-coder index or antenna port index), or possibly reference signal index (e.g. cover code or sequence), as well as others described herein. The resources can be associated with absolute or relative geo-location information (e.g. coordinate). In case of relative coordinates, it can be defined with respect to location of an RSU or a location of any other road object.”; Khoryaev et al.; 0110)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the angle difference/relative capability of Khoryaev et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the angle difference/relative capability as taught by the system of Khoryaev et al., the benefits of improved positioning accuracy (Khoryaev et al.; 0150) are achieved.

Claim(s) 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Yang et al. US 20190268939 and in further view of Abedini et al. US 20190306829 and Sanderovich et al. US 20160202344.

As to claim 9:      	
Gomadam et al. as described above does not explicitly teach:
determining, by the first node, a direction of a current serving beam used by the second node to communicate with the first node, based on beam-related information from the second node to fine-tune the relative beam direction for the first beam orientation information.

However, Abedini et al. further teaches a served beamforming capability which includes:
	current serving [beam]
	(“Example 1 is a method of wireless communication, comprising: receiving, from a first RAN, paging information regarding a UE served by the first RAN, wherein the paging information comprises beamforming information for the UE; and sending a paging request to a second RAN for transmission of a paging message to the UE, wherein the paging request is based on the received beamforming information.”; Abedini et al.; 0128)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the served beamforming capability of Abedini et al. into Gomadam et al. By modifying the processing of Gomadam et al. to include the served beamforming capability as taught by the processing of Abedini et al., the benefits of improved paging (Abedini et al.; 0066) are achieved.

However, Sanderovich et al. further teaches a beam refining/relative capability which includes:
determining, by the first node, a direction of a ... beam used by the second node to communicate with the first node, based on beam-related information from the second node to fine-tune the relative beam direction for the first beam orientation information.
(“Aspects of the present disclosure generally relate to location reporting for extremely high frequency (EFH) device. As will be described in more detail herein, fine timing measurements (FTM) regarding distance between two stations may be included with relative orientation (e.g., direction) information, such as angle of arrival (AoA) and/or angle of departure (AoD) in a beam training phase and/or a beam refining phase. For example, a responding station may output a first frame for transmission to the initiating station at a first time. The responding station may obtain, at a second time, a second frame from the initiating station in response to the first frame. The responding station may generate a third frame for transmission to the initiating station that includes information indicating a difference between the first and the second time and also including an AoD of the first frame and/or an AoA of the second frame. The initiating station may use the difference between the first time and the second time and the AoA and/or AoD to estimate a location of the initiating station relative to the responding station.”; Sanderovich et al.; 0042)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam refining/relative capability of Khoryaev et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the beam refining/relative capability as taught by the system of Khoryaev et al., the benefits of improved positioning accuracy (Khoryaev et al.; 0150) are achieved.

As to claim 24:      	
Gomadam et al. as described above does not explicitly teach:
determining, by the first node, a direction of a current serving beam used by the second node to communicate with the first node, based on beam-related information from the second node to fine-tune the relative beam direction for the first beam orientation information.

However, Abedini et al. further teaches a served beamforming capability which includes:
	current serving [beam]
	(“Example 1 is a method of wireless communication, comprising: receiving, from a first RAN, paging information regarding a UE served by the first RAN, wherein the paging information comprises beamforming information for the UE; and sending a paging request to a second RAN for transmission of a paging message to the UE, wherein the paging request is based on the received beamforming information.”; Abedini et al.; 0128)

    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the served beamforming capability of Abedini et al. into Gomadam et al. By modifying the processing of Gomadam et al. to include the served beamforming capability as taught by the processing of Abedini et al., the benefits of improved paging (Abedini et al.; 0066) are achieved.

However, Sanderovich et al. further teaches a beam refining/relative capability which includes:
determining, by the first node, a direction of a current serving beam used by the second node to communicate with the first node, based on beam-related information from the second node to fine-tune the relative beam direction for the first beam orientation information.
(“Aspects of the present disclosure generally relate to location reporting for extremely high frequency (EFH) device. As will be described in more detail herein, fine timing measurements (FTM) regarding distance between two stations may be included with relative orientation (e.g., direction) information, such as angle of arrival (AoA) and/or angle of departure (AoD) in a beam training phase and/or a beam refining phase. For example, a responding station may output a first frame for transmission to the initiating station at a first time. The responding station may obtain, at a second time, a second frame from the initiating station in response to the first frame. The responding station may generate a third frame for transmission to the initiating station that includes information indicating a difference between the first and the second time and also including an AoD of the first frame and/or an AoA of the second frame. The initiating station may use the difference between the first time and the second time and the AoA and/or AoD to estimate a location of the initiating station relative to the responding station.”; Sanderovich et al.; 0042)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam refining/relative capability of Khoryaev et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the beam refining/relative capability as taught by the system of Khoryaev et al., the benefits of improved positioning accuracy (Khoryaev et al.; 0150) are achieved.

Claim(s) 12, 13, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Garrett et al. US 20110201357.

As to claim 12:      	
Gomadam et al. as described above does not explicitly teach:
wherein the first beam orientation information triggers selection by the second node of one or more beams for beam-training with the third node based at least on a current orientation of the second node.

However, Abedini et al. further teaches a beam refinement/orientation capability which includes:
wherein the first beam orientation information triggers selection by the second node of one or more beams for beam-training with the third node based at least on a current orientation of the second node.
(“The processor 208 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to manage and/or control operations of associated device components such as the receiver beamforming unit 204a. For example, the accelerometer 209 may provide device orientation information to the processor 208. The processor 208 may be operable to utilize the device orientation information to refine an antenna beam pattern, relative to the serving base station 122, which may be utilized for receiver beamforming processing. The processor 208 may be operable to instruct the beam searcher 204a and/or the weight generator 204b to adjust antenna beam patterns according to the device orientation information provided by the accelerometer 209. The processor 208 may be operable to decode the combined beam from the signal strength combiner 204c for services of interest.”; Garrett et al.; 0052)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam refinement/orientation capability of Abedini et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the beam refinement/orientation capability as taught by the system of Garrett et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved location accuracy (Garrett et al.; 0072) are achieved.

As to claim 13:      	
Gomadam et al. as described above does not explicitly teach:
wherein the second beam orientation information triggers selection by the third node of one or more beams for beam-training with the second node based at least on a current orientation of the third node.

However, Abedini et al. further teaches a beam refinement/orientation capability which includes:
wherein the second beam orientation information triggers selection by the third node of one or more beams for beam-training with the second node based at least on a current orientation of the third node.
(“The processor 208 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to manage and/or control operations of associated device components such as the receiver beamforming unit 204a. For example, the accelerometer 209 may provide device orientation information to the processor 208. The processor 208 may be operable to utilize the device orientation information to refine an antenna beam pattern, relative to the serving base station 122, which may be utilized for receiver beamforming processing. The processor 208 may be operable to instruct the beam searcher 204a and/or the weight generator 204b to adjust antenna beam patterns according to the device orientation information provided by the accelerometer 209. The processor 208 may be operable to decode the combined beam from the signal strength combiner 204c for services of interest.”; Garrett et al.; 0052)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam refinement/orientation capability of Abedini et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the beam refinement/orientation capability as taught by the system of Garrett et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved location accuracy (Garrett et al.; 0072) are achieved.

As to claim 27:      	
Gomadam et al. as described above does not explicitly teach:
wherein the first beam orientation information triggers selection by the second node of one or more beams for beam-training with the third node based at least on a current orientation of the second node.

However, Abedini et al. further teaches a beam refinement/orientation capability which includes:
wherein the first beam orientation information triggers selection by the second node of one or more beams for beam-training with the third node based at least on a current orientation of the second node.
(“The processor 208 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to manage and/or control operations of associated device components such as the receiver beamforming unit 204a. For example, the accelerometer 209 may provide device orientation information to the processor 208. The processor 208 may be operable to utilize the device orientation information to refine an antenna beam pattern, relative to the serving base station 122, which may be utilized for receiver beamforming processing. The processor 208 may be operable to instruct the beam searcher 204a and/or the weight generator 204b to adjust antenna beam patterns according to the device orientation information provided by the accelerometer 209. The processor 208 may be operable to decode the combined beam from the signal strength combiner 204c for services of interest.”; Garrett et al.; 0052)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam refinement/orientation capability of Abedini et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the beam refinement/orientation capability as taught by the system of Garrett et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved location accuracy (Garrett et al.; 0072) are achieved.

As to claim 28:      	
Gomadam et al. as described above does not explicitly teach:
wherein the second beam orientation information triggers selection by the third node of one or more beams for beam-training with the second node based at least on a current orientation of the third node.

However, Abedini et al. further teaches a beam refinement/orientation capability which includes:
wherein the second beam orientation information triggers selection by the third node of one or more beams for beam-training with the second node based at least on a current orientation of the third node.
(“The processor 208 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to manage and/or control operations of associated device components such as the receiver beamforming unit 204a. For example, the accelerometer 209 may provide device orientation information to the processor 208. The processor 208 may be operable to utilize the device orientation information to refine an antenna beam pattern, relative to the serving base station 122, which may be utilized for receiver beamforming processing. The processor 208 may be operable to instruct the beam searcher 204a and/or the weight generator 204b to adjust antenna beam patterns according to the device orientation information provided by the accelerometer 209. The processor 208 may be operable to decode the combined beam from the signal strength combiner 204c for services of interest.”; Garrett et al.; 0052)
    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam refinement/orientation capability of Abedini et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the beam refinement/orientation capability as taught by the system of Garrett et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved location accuracy (Garrett et al.; 0072) are achieved.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Ghanbarinejad et al. WO 2020197583.

As to claim 14:
Gomadam et al. as described above does not explicitly teach:
wherein the first beam orientation information and the second beam orientation information is transmitted via one or more of ..., a radio resource control (RRC) signaling,...

However, Ghanbarinejad et al. further teaches a RRC capability which includes:
wherein the first beam orientation information and the second beam orientation information is transmitted via one or more of ..., a radio resource control (RRC) signaling,...
(“These terms are generally synonyms and may be used interchangeably according to the context. For example, direction information for beamforming may be communicated through parameters in a radio resource control (RRC) configuration referred to as spatial parameters.”; Ghanbarinejad et al.; p.16, lines 17-20).
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC capability of Ghanbarinejad et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the RRC capability as taught by the system of Ghanbarinejad et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with improved efficiency (Ghanbarinejad et al.; p.24, lines 22-23) are achieved.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. CN 108476073 in view of Ganesan et al. US 20210021536.

As to claim 15:
Gomadam et al. as described above does not explicitly teach:
wherein at least a portion of the first beam orientation information or the second beam orientation information is sent on an uplink or downlink communication channel corresponding to a Uu interface or an equivalent corresponding to a sidelink interface, and wherein the first beam orientation information or the second beam orientation information is transmitted to a relay node.

However, Ganesan et al. further teaches a relay capability which includes:
wherein at least a portion of the first beam orientation information or the second beam orientation information is sent on an uplink or downlink communication channel corresponding to a Uu interface or an equivalent corresponding to a sidelink interface, and wherein the first beam orientation information or the second beam orientation information is transmitted to a relay node.
(“In various embodiments, in a fifth communication 418 transmitted from the relay UE 404 to the TX UE 402, the relay UE 404 may transmit a status of groupcast message delivery (e.g., status of transmission or retransmission by the relay UE 404) to the TX UE 402. In such embodiments, feedback timing and resources may be provided by the TX UE 402 to the relay UE 404 so that the status of the groupcast message delivery may be sent to the TX UE 402. In embodiments corresponding to NR mode 1 in which the gNB schedules the sidelink transmission of the relay UE 404, downlink control information or a semi-static configuration contains an additional information element about a beam sweeping configuration that includes a time, frequency, spatial direction, and/or selection of antenna panel for the relay UE 404 for the groupcast or unicast control channel and data channel transmission. In embodiments corresponding to UE to UE relaying, the TX UE 402 configures the relay UE 404 either with sidelink control information or a semi-static configuration about the beam sweeping configuration that includes the time, frequency, spatial direction, and/or selection of antenna panel for the relay UE 404 for the groupcast or unicast control channel and data channel transmission.”; Ganesan et al.; 0070)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the relay capability of Ganesan et al. into Gomadam et al. By modifying the system of Gomadam et al. to include the relay capability as taught by the system of Ganesan et al., the benefits of improved communication link (Gomadam et al.; p.1, last para.) with enhanced reliability (Ganesan et al.; 0053) are achieved.

Allowable Subject Matter
Claim(s) 10-11 and 25-26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170195215 – teaches cloud server with transmit/receive nodes for performing beam forming training (see FIG. 6).
	US 20200059867 – teaches changing to a narrower beam based on network interference and readjustment of an antenna based on spherical coordinates (see para. 0369, 0379).
	US 20190369201 – teaches a location management function and positions in three dimensions (see para. 0075 and 0078).
	US 20210329416 – teaches a location server associated with three dimensions (see para. 0006).
	US 20200045715 – teaches a network node providing SL grants associated with a beam direction (see para. 0245).
	US 20200022040 – teaches an NR providing beam width information (see para. 0210).
	US 20190222279 – teaches providing beam direction information (see FIG. 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464